

115 HR 4462 IH: Taking Responsibility by Accounting for Corruption and Excess Act
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4462IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Ms. Sinema (for herself and Mr. Donovan) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to prohibit certain
			 reimbursements relating to disaster assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taking Responsibility by Accounting for Corruption and Excess Act or the TRACE Act. 2.Certain reimbursements prohibitedTitle VII of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.) is amended by adding at the end the following:
			
 707.Certain reimbursements prohibitedNotwithstanding any other provision of law, the Federal Government may not reimburse an entity for an activity carried out pursuant to a contract that—
 (1)involves assistance under this Act; and (2)prohibits the Administrator of the Federal Emergency Management Agency or the Comptroller General of the United States from auditing or otherwise reviewing any aspect of the contract..
		